Name: 83/534/EEC: Commission Decision of 25 October 1983 establishing that the apparatus described as 'Control Data - Computer, model Cyber 175-312' may not be imported free of Common Customs Tariff duties
 Type: Decision_ENTSCHEID
 Subject Matter: mechanical engineering;  information technology and data processing;  tariff policy
 Date Published: 1983-11-08

 Avis juridique important|31983D053483/534/EEC: Commission Decision of 25 October 1983 establishing that the apparatus described as 'Control Data - Computer, model Cyber 175-312' may not be imported free of Common Customs Tariff duties Official Journal L 305 , 08/11/1983 P. 0014 - 0014*****COMMISSION DECISION of 25 October 1983 establishing that the apparatus described as 'Control Data - Computer, model Cyber 175-312' may not be imported free of Common Customs Tariff duties (83/534/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1798/75 of 10 July 1975 on the importation free of Common Customs Tariff duties of educational, scientific and cultural materials (1), as last amended by Regulation (EEC) No 608/82 (2), Having regard to Commission Regulation (EEC) No 2784/79 of 12 December 1979 laying down provisions for the implementation of Regulation (EEC) No 1798/75 (3), and in particular Article 7 thereof, Whereas, by letter dated 15 April 1983, the Federal Republic of Germany requested the Commission to invoke the procedure provided for in Article 7 of Regulation (EEC) No 2784/79 in order to determine whether or not the apparatus described as 'Control Data - Computer, model Cyber 175-312' ordered on 17 February 1978 and intended for use in data processing for educational and research projects should be considered as a scientific apparatus and, where the reply is in the affirmative, whether apparatus of equivalent scientific value is currently being manufactured in the Community; Whereas, in accordance with the provisions of Article 7 (5) of Regulation (EEC) No 2784/79, a group of experts composed of respresentatives of all the Member States met on 17 October 1983 within the framework of the Committee on Duty-Free Arrangements to examine the matter; Whereas this examination showed that the apparatus in question is a computer; whereas by Decision 83/521/EEC (4) the Commission found that the importation of computers known as 'Control Data - Computer, models Cyber 170-720 and Cyber 170-750' could not be imported free of Common Customs Tariff duties because they could not be deemed to be scientific apparatus; Whereas the technical characteristics of the imported apparatus and the results which may be obtained with it are practically identical to those of the apparatus referred to in Decision 83/521/EEC; whereas, therefore, it is justified to refuse in this case also the duty-free importation of the apparatus known as 'Control Data - Computer, model Cyber 175-312', HAS ADOPTED THIS DECISION: Article 1 The apparatus described as 'Control Data - Computer, model Cyber 175-312', which is the subject of an application by the Federal Republic of Germany of 15 April 1983, may not be imported free of Common Customs Tariff duties. Article 2 This Decision is addressed to the Member States. Done at Brussels, 25 October 1983. For the Commission Karl-Heinz NARJES Member of the Commission (1) OJ No L 184, 15. 7. 1975, p. 1. (2) OJ No L 74, 18. 3. 1982, p. 4. (3) OJ No L 318, 13. 12. 1979, p. 32. (4) OJ No L 293, 25. 10. 1983, p. 24.